State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519201
________________________________

In the Matter of MAURICE
   HADDOCK,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., Garry, Rose and Clark, JJ.

                             __________


     Maurice Haddock, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
In view of this, and given that petitioner has received all of
the relief to which he is entitled, the proceeding is dismissed
                              -2-                  519201

as moot (see Matter of Pasley v Annucci, 122 AD3d 1039 [2014];
Matter of Bank v Racette, 122 AD3d 991 [2014]).

     Peters, P.J., Garry, Rose and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court